McCLELLAN, J.
There was evidence which tended to show that Stokes hired the defendants to kill the negro Mitchell, and paid them twenty dollars to that end. It also appeared that two weeks before the murder the defendants were in Ariosto and inquired of the witness Day whether he knew where Stokes was, and he having informed them of Stokes’ whereabouts, they left him going in the direction given them to find Stokes. In about an hour they returned to the witness’s barroom, and asked him to change a ten dollar bill which one of them had. He gave them ten silver dollars in change, and these they divided equally, each putting five dollars in his pocket. The defendants drank a good deal that evening at the witness’s bar, and one of them said, “there were two damned negroes they were going to kill before they left the county,” (they lived in Florida), and while drinking they “would look at one another and say : ‘Come to me, Mr. Nigger.’ ” To this evidence — Come to me, Mr. Nigger — there was objection. It was in our opinion properly overruled. The expression which they thus bandied from one to the other may have been, doubtless was, in itself, a circumstance of little or no probative force, but when taken with the evidence which tended to show that Stokes had just previously hired the defendants to kill the negro, Mitchell, that on this very occasion they had divided between them a part of the price of their proposed crime, and then declared there were two negroes they would kill before they left the county, and with the further evidence that they endeavored to find and kill Mitchell on the night of that day, and failing at that time to *43accomplish, their purpose left the neighborhood sending a message to Stokes that they would return in two weeks “and do what they said they would do,” and finally that they did return to the neighborhood in about two weeks, when Mitchell was killed from ambush, it is clear we think that it — the expression, “Come to me, Mr. Nigger” — was a circumstance for the consideration of the jury, and hence was properly admitted.
The remaining exceptions reserved on the trial are so obviously without merit that we deem it unnecessary to discuss them.
Affirmed.